Citation Nr: 0421093	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  97-13 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, including as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the veteran's claims of 
entitlement to service connection for a heart condition as 
secondary to service-connected PTSD.  The veteran perfected a 
timely appeal of this determination to the Board.

In February 1999 and November 2001, the Board remanded the 
case to the RO for additional development and adjudication.  
That development and adjudication having been completed, the 
claim is once again before the Board.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, which has been 
evaluated as 10 percent disabling, effective January 19, 
1982; 30 percent disabling, effective March 17, 1995; and 70 
percent disabling, effective September 28, 2001. 

2.  The medical evidence shows that the veteran's 
cardiovascular disorder was not present in service and is not 
related to service or to an incident of service origin, 
including his service-connected PTSD.


CONCLUSION OF LAW

1.  The veteran's cardiovascular condition was not incurred 
in or aggravated by active service, nor is it proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in April 2003, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO specifically 
requested that the veteran provide any information he may 
have or know of that has not already been submitted.  

By way of October and December 1996 rating decisions, a 
December 1996 Statement of the Case, and November 2000 and 
April 2004 Supplemental Statements of the Case, the RO 
advised the veteran and his representative of the basic law 
and regulations governing service connection claims, and the 
basis for the denial of the veteran's claim of service 
connection for a cardiovascular condition.  These documents, 
as well as the RO's April 2003 letter to the veteran, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO provided 
adequate VCAA notice to the veteran only after the initial 
unfavorable decision in this case.  While the notice provided 
to the veteran in April 2003 was not given prior to the first 
RO adjudication of the claim, the notice was provided by the 
RO prior to the April 2004 Supplemental Statement of the Case 
and prior to the transfer and certification of the veteran's 
case to the Board.  The Board also finds that the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to his claim.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and Pelegrini v. Principi, No. 
01-944, slip op. at 10-11 (Vet. App., June 24, 2004) (VCAA 
notice must be given prior to initial unfavorable AOJ 
decision, however no nullification is mandated; rather, 
appellant has right to content-complying notice and proper 
subsequent VA process).  In this context, it is well to 
observe that the VCAA requires only that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection 
for schizophrenia.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA examination reports and records, and statements submitted 
by the veteran and his representative in support of his 
claim.  In this regard, the Board notes that the veteran 
supplied the RO with authorizations for, and cooperated with 
the RO in developing and attempting to retrieve medical and 
treatment records from physicians and medical facilities 
identified by the veteran.  A detailed review of the record 
reflects that the RO undertook reasonable development with 
respect to each request and that the veteran was apprised of 
the results of each search.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

Analysis

In this case, the veteran seeks service connection for a 
cardiovascular condition, which he contends is the result of 
his service-connected PTSD.   

As a preliminary matter, the Board notes that it has reviewed 
the medical and lay evidence of record.  Because it is clear 
that the veteran suffers from coronary artery disease, the 
Board will focus on the evidence that relates to whether his 
heart condition was incurred in or aggravated by disease or 
injury that took place during the veteran's military service, 
or is secondary to his service-connected PTSD.  See Gonzalez 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a careful review of the record, the Board finds 
that the evidence is against granting the veteran's claim of 
service connection for a cardiovascular condition, including 
due to his service-connected PTSD.

The Board first notes that the veteran's service medical 
records are negative for complaints or treatment of a heart 
condition.  And the veteran's post-service records, both VA 
and private, reflect that the veteran was not diagnosed with 
a heart condition until well after is discharge from the 
service. 

In support of his contention, the veteran's representative 
presented information in its June 2004 Informal Hearing 
Presentation regarding a November 1999 study sponsored in 
part by the National Institutes of Mental Health.  This study 
focused on Vietnam veterans and found, in pertinent part, a 
connection between exposure to severe stress and the onset of 
coronary artery disease.  

In addition, the veteran submitted a report from his private 
physician dated in February 2001, in which the physician was 
asked to comment on the effect of the veteran's PTSD as it 
related to his heart condition.  In this report, the 
veteran's physician stated that the veteran has been a 
patient of his for the past eight years after suffering an 
inferior wall myocardial infarction.  When addressing the 
possible correlation between the veteran's PTSD and his heart 
condition, however, the physician stated that "[a]lthough 
there is no way to be sure, I do not believe that it was a 
causative factor."  He went on to note that the PTSD 
"certainly could have been a contributor" pointing out that 
"[s]tress and its relation of the production of coronary 
disease, including pathophysiology of ruptured plaque, has 
been associated with various forms of stress."  However, he 
concluded by explaining that "of course, it would be 
impossible to delineate this with any certainty."

In connection with his claim, the veteran was also afforded 
two VA examinations in order to determine the nature and 
etiology of his condition.  In April 1999, the veteran was 
afforded a fee basis examination where he was diagnosed with 
status post myocardial infarction.  When addressing the 
question of etiology as it related to the veteran's PTSD, the 
examiner stated that "[i]n my opinion, it is impossible to 
confirm this associations as there is no way to gather 
evidence of any objective findings that may support this 
claim.  It is indeed possible that the heart may have 
suffered damage as a result of longstanding, severe amounts 
of stress, but that is just a subjective statement that 
cannot be proved. ... [A]s for a connection between the two, in 
my opinion, there are no facts to base this claim."

In September 2003, the veteran was again afforded a VA 
examination.  The examiner indicated that he reviewed the 
veteran's claims file and found that the veteran underwent an 
angioplasty in 1995 and was found to have high cholesterol 
over 330 at that time.  He was placed on medication and 
underwent cardiomyopathy rehabilitation.  The examiner noted 
that the veteran's cholesterol had come down since then, but 
also noted the veteran continued to take medication for his 
condition.  The veteran also reported no significant loss of 
function, except that he could not run his three miles per 
day and had to walk instead.  The veteran also reported that 
he had lost weight over the last few years.  After examining 
the veteran, the VA examiner diagnosed the veteran with a 
history of hyperlipidemia, hypertriglyceridemia and coronary 
artery disease with myocardial infarction 1994 and 
angioplasty 1995.  On the question of etiology as it related 
to the veteran's PTSD, the examiner stated that "it is not 
as likely as not that this is the case.  It is more likely 
than not that his high cholesterol levels over 300 as well as 
his smoking history at the time of the heart attack are the 
obvious etiologies."   

In light of the foregoing, the Board finds that evidence is 
against a finding of service connection for a cardiovascular 
condition.  The record shows that, while the veteran has been 
diagnosed with coronary artery disease on numerous occasions 
by both VA and private physicians, the medical evidence does 
not support the veteran's contention that his condition had 
its onset in service or is due to his service-connected PTSD.  
There is no medical evidence linking the veteran's heart 
condition to his period of active duty service, and the 
medical evidence addressing the connection between the 
veteran's service-connected PTSD and his heart condition is 
inconclusive at best and negative at worst.  While his 
private physician indicated that the veteran's PTSD "could 
have been a contributor" he also stated that "there is no 
way to be sure, I do not believe that it was a causative 
factor" and found that "it would be impossible to delineate 
this with any certainty."  This sentiment was echoed by the 
February 1999 fee basis examiner that stated "as for a 
connection between the [PTSD and the heart condition], in my 
opinion, there are no facts to base this claim."  And the 
September 2003 VA examiner agreed, finding "it is not as 
likely as not that this is the case," referring the whether 
the veteran's heart attack is secondary to his PTSD.  Rather, 
he stated that "[i]t is more likely than not that his high 
cholesterol levels over 300 as well as his smoking history at 
the time f the heart attack are the obvious etiologies."  

Further, the Board notes that service connection may not be 
based on speculation or remote possibility.  In this respect, 
the opinions noted above that the veteran's PTSD "could have 
been a contributor" or "it is indeed possible that the 
heart may have suffered damage as a result of longstanding, 
severe amounts of stress," are insufficient to form a basis 
for a grant of service connection.  38 C.F.R. § 3.102 (2003).  
See, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim); Winsett v. West, 11 Vet. App. 420, 424 
(1998) (physician's opinion in cause of death case that list 
of conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).

And, although the veteran's representative does identify a 
study making a connection between severe stress and the onset 
of coronary heart disease, the veteran's physicians and 
examiners in this case did not make such a connection in this 
case of this veteran.  See Mattern v. West, Vet. App.12 Vet. 
App. 222, 228 (1999); Wallin v. West, 11 Vet. App. 509, 514 
(1998); Sacks v. West, 11 Vet. App. 314, 316-17, (1998) 
(general treatise evidence insufficient to provide plausible 
causality, since predicated on instinctive inference of lay 
person rather than on adjudicative determination as to 
credibility and weight of expert evidence).  

Based on the foregoing, the veteran's claim of entitlement to 
service connection for a cardiovascular condition must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  Although the Board does not question the sincerity 
of the veteran's conviction that his heart condition is 
secondary to his service-connected PTSD, the Board notes 
that, as a lay person, the veteran is not competent to 
establish a medical etiology merely by his own assertions; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to suggest a possible medical etiology, and since the 
evidence is against a showing that the veteran's condition is 
due to his service-connected PTSD, there is no basis upon 
which to establish service connection for his heart 
condition.



ORDER

Service connection for a cardiovascular condition is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



